       Case 2:20-cv-01022-KWR-KRS Document 19 Filed 05/06/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                      ______________________


CHAVEZ LAW OFFICES, P.A.,

                  Plaintiff,

         v.                                                               Case No. 2:20-cv-01022-KWR-KRS

ENRIQUE “KIKI” VIGIL, in his
official capacity as Sheriff of Doña
Ana County, BOARD OF COUNTY
COMMISSIONERS OF DOÑA ANA
COUNTY, JULIA BROWN, individually
and in her official capacity as Doña Ana
County Manager, FERNANDO MACIAS,
individually and in his official capacity as
Doña Ana County Manager,

                  Defendants.

    ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

         THIS MATTER comes before the Court upon Defendants’ Motion to Dismiss, filed

December 2, 2020 (Doc. 10). Having reviewed the parties’ briefs and applicable law, the Court

finds that Defendants’ Motion is well taken in part and therefore is GRANTED IN PART AND

DENIED IN PART. Plaintiff’s claims under Counts II-V, VII, and VIII, as well his claims against

all individually named parties in their “official capacity” are dismissed. The Court grants

Plaintiff’s request for leave to amend.

                                                 BACKGROUND

         Plaintiff filed a ten-count complaint1 in New Mexico state court, including nine state law

claims and one claim pursuant to the federal Racketeer Influenced and Corrupt Organizations Act


1
 Plaintiff asserted the following claims: breach of contract (Count I); breach of the duty of good faith and fair dealing
(Count II); violation of the New Mexico Unfair Trade Practices Act (“UPA”) (Count III); negligence (Count IV);
       Case 2:20-cv-01022-KWR-KRS Document 19 Filed 05/06/21 Page 2 of 3




(“RICO”). See 18 U.S.C. §§ 1964 (“any person injured in his business or property by reason of a

violation of section 1962… may sue therefore in any appropriate United States District Court”),

1965(a) (1970) (“Any civil action or proceeding under [RICO] against any person may be

instituted in the district court of the United States for any district in which such person resides, is

found, has an agent, or transacts his affairs.”). This matter was removed from state court on the

basis of federal question jurisdiction. 28 U.S.C. §§ 1331, 1441(a) (2011) (Civil actions brought in

state court may be removed to federal district court when a federal court has original jurisdiction

over the action.) Plaintiff sought to remand the case to state court (Doc. 4), incorrectly citing to 28

USC § 1332(A), the diversity jurisdiction statute, which the Court denied. Doc. 9

        Defendants filed this motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), seeking

dismissal of all claims except Count IX. Doc. 10. Plaintiff’s Response, while convoluted and

unclear, consents to the dismissal of Counts II-V, VII, and VIII, as well as dismissal against all

individually named parties in their “official capacity.” Doc. 16 at 7-9. Noting that the Complaint

was drafted to meet New Mexico “notice pleading standards” prior to removal to federal court,

Plaintiff “seeks leave to file an Amended Complaint to add the detail requested by Defendants

with regard to claims made against these individuals in the individual capacity” and to add

additional factual information to meet the requisite standard. Id. at 7.

        At this stage in the case, amendment should be “freely given when justice so requires.”

Fed. R. Civ. P. 15(a). The Court should grant leave to amend unless “it is ‘patently obvious' that

the plaintiff could not prevail on the facts alleged and allowing [her] an opportunity to amend [her]

complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991), quoted in



negligent misrepresentation (Count V); fraud (Count VI); “unconscionable trade practices” (Count VII); civil
conspiracy (Count VIII); a RICO claim (Count IX); violation of the New Mexico Governmental Act (“NMGA”)
(Count X).

                                                     2
         Case 2:20-cv-01022-KWR-KRS Document 19 Filed 05/06/21 Page 3 of 3




Cohen v. Longshore, 621 F.3d 1311, 1314–15 (10th Cir. 2010); Brever v. Rockwell Int'l Corp., 40

F.3d 1119, 1131 (10th Cir.1994) (court “should dismiss with leave to amend ... if it is at all possible

that the party against whom the dismissal is directed can correct the defect in the pleading or state

a claim for relief.”), quoted in Staats v. Cobb, 455 F. App'x 816, 818 (10th Cir. 2011). Here, the

Court has not concluded that amendment would be futile.

         Here, because Plaintiff filed his complaint in state court, and the Court has not concluded

that amendment would not be futile, the Court finds it is in the interest of justice to grant leave to

amend. Defendants can move to dismiss the amended complaint if appropriate. The Court directs

Plaintiff to ensure its amended complaint is in conformity with the Court’s Order.2

         IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 10) is hereby

GRANTED IN PART AND DENIED IN PART;

         IT IS FURTHER ORDERED that the Complaint’s claims under Counts II-V, VII, and

VIII, as well all claims against individually named parties in their “official capacity” are

DISMISSED;

         IT IS FINALLY ORDERED that Plaintiff’s request for leave to amend the complaint is

GRANTED. Plaintiff may file an amended complaint within thirty (30) days of the entry of this

order.



                                                            _________________________________
                                                            KEA W. RIGGS
                                                            UNITED STATES DISTRICT JUDGE




2
  For example, Plaintiff’s attached Proposed Amended Complaint (Doc. 16-1, First Amended Complaint) still lists
individually named defendants in their “official capacity,” despite all official capacity claims being dismissed.

                                                       3
